Citation Nr: 1623499	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  15-03 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel

INTRODUCTION

The Appellant served in the Army National Guard of Massachusetts (ANG) from March 1953 to March 1956, with periods of active duty or active duty training (ACDUTRA) from July 11, 1953, to July 25, 1953, July 10, 1954 to July 24, 1954, and from August 6, 1955, to August 20, 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the VA RO.

A claim of entitlement to service connection for a particular psychiatric disability should also be read as including other psychiatric diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  Therefore, the issue on appeal has been revised to include consideration of any applicable psychiatric diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Appellant had ACDUTRA or active duty service with the Army National Guard of Massachusetts from July 11, 1953, to July 25, 1953, July 10, 1964 to July 24, 1954, and from August 6, 1955, to August 20, 1955.

2.  An acquired psychiatric disability did not have its onset during any of the Appellant's periods of ACDUTRA or active duty service in the Army National Guard of Massachusetts.





CONCLUSION OF LAW

The Appellant is not a veteran for the purpose of receiving VA disability benefits.  38 U.S.C.A. §§ 101(2), (22)(A), (24) (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In the instant case, the Appellant has been provided with all appropriate notification.  The Appellant has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Appellant with respect to this claim for benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  More specifically, the Board finds that the RO undertook all appropriate efforts to obtain relevant records and confirm the dates of the Appellant's National Guard service.  In May 2013, the RO requested records from the Appellant, the Massachusetts National Guard, and the National Personnel Records Center (NPRC).  In June 2013, the Massachusetts National Guard submitted available records relating to the appellant's service.  In July 2013, the NPRC indicated that it could not identify a record based on the information provided.  In February 2014, the RO again contacted the Appellant to attempt to obtain the Veteran's service records.  In April 2014, following a telephone call with the records unit of the Massachusetts National Guard, the RO obtained additional personnel records.  Under the circumstances, the Board finds that the RO undertook all appropriate efforts to obtain a full copy of the Appellant's personnel records.

To the extent that service treatment records or personnel records have not been associated with the Appellant's file, the Board observes that when records are unavailable, "VA has no duty to seek to obtain that which does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993) (noting that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).  The Board finds that with the above efforts, the RO has attempted to develop the record as much as possible, and any further efforts to obtain the Appellant's service treatment or personnel records would be futile.

The Appellant has not been provided with a medical examination in this case because there is no reasonable possibility that such an examination would elicit evidence relevant to the claim.  As discussed in further detail below, the evidence does not demonstrate, nor does the Appellant allege, that he incurred an acquired psychiatric disability during a period of active duty or ACDUTRA service.  

The Appellant participated in a videoconference hearing before the undersigned in March 2016, and a transcript of that hearing has been associated with the record.  The Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

As distinct from a military reservist, a member of the National Guard may be called to duty by the governor of his state.  To this end, members of the National Guard only serve the federal military when they are formally called into the military service of the United States; at all other times, National Guard members serve solely as members of the state militia under the command of a state governor.  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for veterans benefits based on a period of duty as a member of a state National Guard, a member of the National Guard must have been ordered into federal service by the President of the United States, see 10 U.S.C.A § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C.A §§ 316, 502,503, 504, 505. 

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2015).  The term "active military, naval, or air service" includes active duty, any period of ACDUTRA during which the veteran was disabled or died from an injury or disease incurred or aggravated in the line of duty, and any period of inactive duty for training (INACDUTRA) during which the veteran was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 2014).  In this case, the appellant's claim of entitlement to service connection cannot be based on any period of INACDUTRA, because his claimed acquired psychiatric disability is a disease, rather than an injury. 

Turning to the facts in this case, the Appellant's personnel records, including both his retirement credits record and his service separation document, indicate that he had periods of ACDUTRA or active duty service from July 11, 1953, to July 25, 1953, July 10, 1954 to July 24, 1954, and from August 6, 1955, to August 20, 1955.  The Appellant's personnel records show no other periods of ACDUTRA service, active duty service, or federalized duty.  

The Appellant does not claim that his acquired psychiatric disability is related to any of these confirmed periods of ACDUTRA or active duty service.  Instead, the Appellant claims that he has an acquired psychiatric disability as the result of possibly shooting a civilian when his unit was mobilized to secure the town of Fairhaven, Massachusetts following Hurricane Carol, which formed on August 25, 1954, and dissipated on September 1, 1954.  The Appellant's personnel records do not show active duty or ACDUTRA service in September 1954; indeed, the appellant's closest period of subsequent active duty or ACDUTRA service occurred almost a year later, in August 1955.

The Board has otherwise searched the record for a suggestion that, notwithstanding the absence of proof of such duty in his personnel records, the Appellant was ordered into federal service by the President of the United States.  The record, for example a September 1954 newspaper article, indicates that the National Guard was indeed mobilized in Massachusetts in the aftermath of Hurricane Carol in order to prevent looting.  The Board, however, observes no evidence in the Appellant's personnel files confirming his presence in such mobilization or most importantly suggesting that the president (rather than the Governor of Massachusetts) mobilized the appellant's unit to federal service as a result of Hurricane Carol.  

In sum, the weight of the evidence of record does not support a finding that the Appellant incurred an acquired psychiatric disability during a period of active duty, ACDUTRA, or federalized service with the National Guard.  With the preponderance of the evidence against such a finding, the Appellant does not achieve "veteran" status, and the claim is denied.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


